Citation Nr: 0704691	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-07 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right foot 
disorder.  

2.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of a torn medial meniscus of the 
left knee with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to October 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision, in part, granted 
service connection for osteoarthritis of the left knee, 
status post arthroscopic surgery for a torn medial meniscus, 
and assigned an initial noncompensable (i.e., 0 percent) 
rating.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He also 
appealed the RO's denial of his petition to reopen his 
previously denied claim for service connection for a right 
foot condition, as a residual of a purported injury.  

In July 2002, the veteran testified at a hearing at the RO 
before a local hearing officer.  And in December 2002, the RO 
increased the rating for the veteran's left knee disability 
from 0 to 10 percent - with the same effective date as the 
prior rating.  The RO denied a rating higher than 10 percent.  
The RO also continued to deny the claim concerning the right 
foot.  

More recently, in December 2004, the veteran testified at 
videoconference hearing before the Board.

Two other claims, initially appealed concerning left and 
right shoulder disabilities, have subsequently been resolved.  
So those additional claims are no longer at issue.  

The Board remanded this case in March 2005 for further 
procedural and evidentiary development.  Regrettably, though, 
still further development is required concerning the claim 
for the right foot disorder, so this claim is again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The Board, however, will go ahead and adjudicate the claim 
concerning the rating for the left knee disability.


FINDING OF FACT

The persuasive evidence shows the veteran's service-connected 
left knee disability has been manifest throughout the appeal 
period by pain and crepitus.  No instability, no significant 
limitation of motion - including due to pain, and no other 
functional impairment has been objectively shown.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for postoperative residuals of a torn medial meniscus 
of the left knee with arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Code 5259 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through May 2005 have been obtained and, as 
mentioned, he had two hearings and was provided three VA 
compensation examinations, including as recently as November 
2005 (on remand) to assess the severity of his left knee 
disability - the dispositive issue.  He has not identified 
any additional evidence that needs to be obtained.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the 
Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2001, before sending the veteran a VCAA 
letter that same month, although the RO readjudicated the 
claim in the January 2003 statement of the case (SOC) and the 
June 2004 supplemental SOC (SSOC).  But also bear in mind the 
Board remanded this case to the RO in March 2005, partly to 
ensure compliance with the VCAA, and after sending the 
veteran another VCAA letter in May 2005 to comply with the 
Board's remand directive, the RO readjudicated his claim in 
the March 2006 SSOC based on the additional evidence that had 
been received since the initial rating decision in question, 
SOC, and prior SSOC.  Consequently, there already have been 
steps to remedy any error in the timing of the VCAA notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  



Regarding the left knee disability claim, however, in cases 
like this one, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required in this case and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the veteran's claim at 
this time.  Mayfield v. Nicholson (Mayfield III), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As already alluded to, 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's left knee disability.  In Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999), the Court noted the distinction 
between a traditional claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
In this latter situation, the Board must evaluate the level 
of impairment due to the disability throughout the entire 
period since the effective date of the award, considering the 
possibility of "staged" ratings to compensate the veteran 
for times when his disability may have been more severe than 
at others.  

During a VA compensation examination in February 2001, the 
veteran reported that his left knee disability had been 
present since 1978.  He reportedly underwent arthroscopic 
surgery on the knee during service prior to 1982.  He said he 
had arthritis and pain, weakness, stiffness, swelling, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance.  Those symptoms were constant and 
described as "horrible."  He reported obtaining minimal 
relief with Motrin.  He indicated that the symptoms affected 
his ability to function daily and that he was uncomfortable 
to the point he was unable to use this knee.  On objective 
clinical examination, there was no sign of abnormal weight 
bearing and he did not require any device for walking.  His 
gait was normal.  There was no evidence of any heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Nor was any pain, lack of endurance, or 
incoordination noted.  Flexion and extension of the left knee 
were normal - 0 to 140 degrees.  The Drawer's and McMurray's 
signs were within normal limits.  There were no 
constitutional signs of arthritis.  An X-ray of the left knee 
reportedly showed mild osteoarthritis.  The examiner 
commented (regarding the veteran's shoulders, left knee, and 
right foot) that he found no present condition that would 
limit the veteran's activities - either his daily activities 
or his occupation, including manual labor.  

At his personal hearing at the RO in July 2002, the veteran 
testified that his left knee would sometimes give out; it 
would swell and pop, was painful, and was weaker than normal.  
He stated that running, prolonged standing, squatting, and 
climbing caused problems with the knee.  He indicated that he 
took pain killers every day.  He further testified that, 
because of his knee, he did not feel safe climbing ladders, 
as was required in his job.  



VA clinic records are silent for any left knee complaints or 
pertinent abnormal clinical findings from 2000 to 2003.  A 
May 2003 examiner noted the veteran had experienced left knee 
pain for several years.  He reported that the pain and 
popping in the knee had begun to limit the veteran's activity 
- he now could not run due to pain.  The veteran denied any 
instability, although he indicated the knee had buckled on 
him several times, becoming swollen.  On examination, there 
was no swelling, erythema, or heat.  Flexion was accomplished 
to 135 degrees, with extension to 0 degrees.  Posterior 
Drawer sign was negative, as was Lachman's test and 
ballottement.  There was some laxity with apprehension and 
3mm of anterior Drawer sign.  Strength was normal.  There was 
also some patellar crepitus with equivocal tenderness.  X-
rays of the left knee reportedly showed no interval change 
since the last examination.  An examiner in October 2003 
noted the veteran's report that he was still having popping 
and pain in his left knee, but that the brace had helped.  

Another VA compensation examination was conducted in May 
2004.  The veteran reported to that examiner that he 
continued to have grinding and popping sounds in his left 
knee and that, periodically, pain would flare up about three 
or four times a day.  He used cold packs, heat, and creams to 
alleviate the pain, as well as naproxen or hydrocodone.  He 
indicated that he was unable to run, jump, or do any 
climbing.  On examination, there were two small scars on the 
anterior and the anterolateral aspects of the left knee; no 
abnormal findings were noted as to either scar.  There was 
slight tenderness on palpation of the left knee.  Extension 
of the knee was possible to 0 degrees and flexion was 
accomplished to 135 degrees, with pain.  Weakness, fatigue, 
lack of endurance, or incoordination did not further impact 
range of motion.  

In August 2004, a VA clinic examiner noted the veteran's 
complaint that his knees hurt all the time; he again denied 
any swelling or feelings of instability.  The only recorded 
pertinent clinical finding was slight crepitus on flexion.  
The examiner indicated the veteran had no restriction on his 
activities.  



The veteran testified at a videoconference hearing before the 
Board in December 2004.  In addition to describing his left 
knee symptoms, as he had at his previous hearing, he also 
indicated that he wore a brace on his left knee and that he 
took narcotic pain medication daily on a regular basis.  He 
also reported a grinding feeling in the knee and a feeling of 
instability.  

Pursuant to the Board's March 2005 remand, another VA 
orthopedic examination was performed in November 2005.  The 
veteran stated to the examiner that he had not worked in two 
years, primarily because of his shoulder pain, but also 
because of knee pain.  He indicated that he had worn a medial 
unloader brace on the knee since the beginning of 2005, but 
previously wore other braces.  Inclines and steps presented 
more difficulty than regular walking.  He used oral and 
topical over-the-counter analgesics for pain.  On 
examination, the examiner noted the veteran was able to walk 
unassisted and without distress, wearing the noted brace.  
On inspection of the left knee, there was no swelling or 
effusion, warmth, or erythema.  Range of motion was possible 
from 0 to 130 degrees passively.  There was no instability or 
joint line tenderness, but some patellofemoral crepitus was 
noted laterally on range of motion testing.  The examiner 
indicated there was no limitation of motion or subluxation.  
An MRI of the left knee in April 2005 had reportedly shown 
that all ligaments were intact.  There was a large cartilage 
defect of the lateral femoral condyle and a small cartilage 
defect of the medial femoral condyle, as well as other 
cartilage abnormalities; no residual meniscal injury was 
demonstrated, however.  The examiner commented that the x-
rays showed very mild osteoarthritis in the medial 
compartment; he stated that the veteran's pain seemed more 
related to his hamstring muscles than the true knee joint.  
He did have some popping and crepitus related to the 
cartilage defect seen on MRI, although those symptoms did not 
seem to cause him any pain.  The examiner felt that, based on 
the x-rays and clinical examination, the veteran could do 
most work, except that involving repetitive kneeling and 
squatting, and he would also be limited in climbing.  She 
also stated there was no indication for narcotic pain 
medication.  



A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.

For symptomatic postoperative residuals of removal of 
semilunar cartilage, a 10 percent rating is assigned.  
Code 5259.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

Although the veteran reported to the VA examiner in February 
2001 that he had arthritis and pain, weakness, stiffness, 
swelling, inflammation, instability, dislocation, locking, 
fatigue, and lack of endurance related to his left knee and 
that those symptoms were constant and "horrible," he 
subsequently denied having any instability to at least two 
examiners.  Moreover, no examiner has objectively confirmed 
any of those findings - except for arthritis on x-ray and 
MRI, which was described as mild, and some clear indications 
of pain, also described as mild.  No swelling, effusion, 
weakness, or instability has been reported by any examiner.  
Further, no examiner has noted more than slight limitation of 
flexion of the left knee; at worst, the veteran's flexion has 
been limited to 130 degrees, which is only relatively 
slightly less than normal - which is to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  And no limitation of 
extension has been noted at all in recent years; it has 
consistently been to 0 degrees.

The range of motion shown by the veteran, even considering 
the extent of his pain and any resulting affect it might 
have, far exceeds the requirements for even the minimum 
compensable rating for limitation of flexion and extension 
under Codes 5260 and 5261.  Further, without any medical 
evidence of instability in the left knee, a separate rating 
also cannot be assigned under Code 5257.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997).  See, too, 
VAOPGPREC 9-98 (August 14, 1998); Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  By the same line of reasoning, since 
he has maintained normal extension in his left knee, he 
cannot receive separate ratings for limitation of flexion and 
extension.  See VAOGPREC 9-2004 (September 17, 2004).  

A 10 percent rating is currently in effect for the veteran's 
left knee disability under Code 5259 (symptomatic 
postoperative residuals of removal of semilunar cartilage).  
Because he underwent this type of surgery during service and 
because he does have symptomatic residuals of that procedure, 
a rating on this basis is certainly warranted.  But even so, 
the Rating Schedule provides for only a 10 percent rating 
under Code 5259; no higher schedular rating is available, so 
there is no additional benefit to be had under this code.  
Further, the record does not indicate the veteran has any 
residual dislocated semilunar cartilage and, regardless, 
there is no medical evidence of any episodes of "locking" 
or effusion into the joint.  Accordingly, a 20 percent rating 
under Code 5258 is not justifiable.  

Although the veteran has testified that he has excruciating 
pain in his left knee, that he experiences weakness, 
instability/giving way in the knee, and that his symptoms 
affect his ability to perform the activities required by his 
job, in particular climbing ladders, VA clinic records dated 
from 2000 through 2005 are remarkably silent for significant 
complaints regarding this knee, other than persistent pain.  
Essentially the only manifestations of his left knee 
disability that have been documented and independently 
corroborated by examiners are pain (but, as noted, not 
painful motion) and crepitus.  Those symptoms are 
appropriately rated 10 percent disabling under the criteria 
of Code 5259.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, § 4.59.

In this case, however, the medical evidence does not show 
that flare-ups or repeated use of the service-connected left 
knee produces any additional functional loss.  No examiner 
has described any additional functional limitation due to 
abnormal excursion, weakness, decreased speed of movement, 
decreased coordination, or lack of endurance on use.  The 
most recent examiner who evaluated the veteran in November 
2005, at the request of the Board's remand, concluded that, 
based on the x-rays and clinical examination, he could do 
most work - except that involving repetitive kneeling and 
squatting, and that he would also be limited in climbing.  
This examiner went on to state there was no indication for 
narcotic pain medication, presumably saying the over-the-
counter type medications the veteran is presently taking are 
sufficient.  Therefore, a higher rating is not warranted 
under DeLuca because - for the most part, there is no 
indication the veteran's symptoms, even at their worst, 
preclude him from doing most of the activities he normally 
does, albeit within reason.  

In summary, the evidence throughout the appeal period does 
not warrant a schedular rating other than or higher than the 
current 10 percent rating under Code 5259.  So the rating 
cannot be "staged" under Fenderson.

A couple of final points worth mentioning, in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence he has ever been hospitalized for 
treatment of his left knee disability since his separation 
from military service, much less on a frequent basis.  
Neither does the record reflect marked interference with his 
employment, meaning above and beyond that contemplated by his 
current 10 percent schedular rating.  See 38 C.F.R. § 4.1.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of it.  In this regard, the Board notes that, 
although he has not worked for several years, he has admitted 
that it was primarily his non-service-connected shoulders 
that caused him to stop working.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
his case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons and bases, the claim for a 
higher initial rating for the left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in his current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for an initial rating higher than 10 percent for 
postoperative residuals of a torn medial meniscus of the left 
knee with arthritis is denied.  


REMAND

Unfortunately, it is necessary to remand the issue relating 
to service connection for a right foot disability - yet 
again to comply with the VCAA.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The "fourth element" of the 
notice requirement comes from the language of 38  C.F.R. § 
3.159(b)(1).

In this case, pursuant to the Board's previous remand in 
March 2005, the veteran was provided VCAA notice in a May 
2005 letter.  That VCAA letter summarized VA's duty to assist 
and specified the evidence he was expected to provide, 
including the information needed to obtain his pertinent 
medical records.  

During the pendency of this appeal, however, since the 
Board's prior remand, the Court has issued a decision holding 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  Here, although 
the VCAA letter contained a brief description of what 
constitutes new and material evidence, it failed to specify 
what evidence would be necessary to satisfy the elements that 
were found insufficient in the previous denials, and the 
veteran must be so informed.  

Accordingly, this claim is again REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice that 1) instructs him to submit 
any evidence in his possession pertaining 
to his claim concerning his right foot 
disorder; and 2) explains what 
constitutes new and material evidence and 
specifies the type of evidence necessary 
to satisfy the elements of the underlying 
claim which were found insufficient in 
the previous denials, according to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Then readjudicate the veteran's 
petition to reopen in light of any 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


